Citation Nr: 1042278	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  07-07 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION

The Veteran served on active duty from June 1974 to March 1980.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an February 2006 rating decision by the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court is applicable to this 
appeal.

The regulations regarding PTSD were amended effective July 13, 
2010, "by liberalizing in some cases the evidentiary standard 
for establishing the required in-service stressor."  (Fed. Reg. 
Vol. 75, No. 133, July 13, 2010).  The changes apply to cases on 
appeal to the Board, but have not yet been decided.  

The primary result of the amendment of 38 CFR § 3.304(f) is the 
elimination of the requirement for corroborating evidence of the 
claimed in-service stressor if it is related to the Veteran's 
"fear of hostile military or terrorist activity."  The new 
regulatory provision requires that:  (1) A VA psychiatrist or 
psychologist, or contract equivalent, must confirm that the 
claimed stressor is adequate to support a diagnosis of PTSD; (2) 
the claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service; and (3) the Veteran's 
symptoms are related to the claimed stressor.  (VA Training 
Letter (TL) 10-05 (July 16, 2010).)

Once a claim for PTSD has been received, the Veterans Service 
Representative (VSR) should review the application and available 
service records to determine if a VA examination should be 
scheduled.  It is well established that the criteria for 
scheduling a Veteran for an examination pursuant to VA's duty to 
assist under 38 U.S.C. § 5103A(d) is low.  See McLendon v. 
Nicholson, 20 Vet.App. 79 (2006).  Specific to PTSD claims under 
which the new § 3.304(f)(3) may be applicable, if review of an 
application for benefits discloses a compensation claim for PTSD 
and the Veteran's DD-Form 214 verifies service in a location that 
would involve "hostile military or terrorist activity" as 
evidenced by such awards as an Iraq Campaign Medal, Afghanistan 
Campaign Medal, or Vietnam Service Medal, this evidence would be 
sufficient to schedule the Veteran for a VA psychiatric 
examination.  (VA TL 10-05 (July 16, 2010).)

As part of his claim for service connection for PTSD, the Veteran 
avers that on Christmas Day, 1973, he was on a recovery mission 
the DMZ, and was involved in a firefight with members of the 
North Korean military.  Service personnel records confirm that 
the Veteran was stationed in Korea from March 1973 to April 1974.   

A second stressor identified by the Veteran was the death of a 
friend, Bobby Haynes, in the DMZ in 1977.  This death has been 
verified (see Time Magazine article, July 25, 1977).  This 
stressor is not covered by the revised regulation, in that it is 
not the result of the Veteran's service in a location that would 
involve "hostile military or terrorist activity".

In order to comply with the revised regulation, additional 
development is required.  Accordingly, the case is REMANDED for 
the following actions:

1.  Pursuant to VA TL10-05, the AMC/RO is to 
undertake a review of the available records, 
such as the Veteran's DD Form-214 or other 
service records, to ascertain whether these 
records are inadequate to determine that the 
Veteran served in a location involving 
"hostile military or terrorist activity."  
If the records are inadequate, the VSR 
should determine what development, if any, 
should be undertaken, including, if 
necessary, resending the VA Form 21-0781 to 
the Veteran or any other actions deemed 
necessary to fulfill VA's duty to assist in 
developing this case.  

2.  If a review of the Veteran's DD-Form 
214 or other service records finds that 
these records are adequate to determine 
that the Veteran served in a location 
involving "hostile military or terrorist 
activity", the Veteran should be afforded a 
VA Initial PTSD examination.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims folder 
and a copy of this remand must be made 
available to the psychiatrist or 
psychologist performing the examination for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  Pursuant to VA Training Letter 
10-05, issued on July 16, 2010, the 
examining psychologist or psychiatrist is 
to note that: If a diagnosis of PTSD is 
made, the examiner must now also determine 
if the Veteran's claimed stressor is 
related to the Veteran's fear of in-service 
hostile military or terrorist activity."  

The examination must be conducted 
following the protocol in VA's Disability 
Worksheet for Initial Evaluation for Post-
Traumatic Stress Disorder Examination, 
revised on April 2, 2007. In addition to 
the other information provided in the 
examination report, the examiner must 
state whether or not the claimed 
stressor is related to the Veteran's 
fear of hostile military or terrorist 
activity.

Based on a review of the record, and 
examination of the Veteran, and 
considering the stressors, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that the Veteran 
has PTSD related to an event in service.  
The opinion should be provided based on 
the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
All applicable laws and regulations should 
be considered.  The provisions of 38 
C.F.R. § 3.304(f) (3) (effective July 13, 
2010) should be applied, if pertinent.  If 
the benefit sought remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


